11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Ronald Dwayne Whitfield
            Appellant
Vs.                  No. 11-04-00065-CV – Appeal from Taylor County
Allan Wayne McGraw
            Appellee
 
            Ronald Dwayne Whitfield has filed in this court a motion to dismiss his appeal.  The motion
is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
April 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.